               Case 3:19-cv-01628-LAB-AHG Document 433 Filed 08/21/20 PageID.7102 Page 1 of 2



                      1 DAVID R. ZARO (BAR NO. 124334)
                        NORMAN M. ASPIS (BAR NO. 313466)
                      2 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      3 865 South Figueroa Street, Suite 2800
                        Los Angeles, California 90017-2543
                      4 Phone: (213) 622-5555
                        Fax: (213) 620-8816
                      5 E-Mail: dzaro@allenmatkins.com
                                naspis@allenmatkins.com
                      6
                        EDWARD G. FATES (BAR NO. 227809)
                      7 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      8 One America Plaza
                        600 West Broadway, 27th Floor
                      9 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                     10 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                     11
                        Attorneys for Receiver
                     12 KRISTA FREITAG
                     13                            UNITED STATES DISTRICT COURT
                     14                          SOUTHERN DISTRICT OF CALIFORNIA
                     15
                     16 SECURITIES AND EXCHANGE                  Case No. 3:19-cv-01628-LAB-AHG
                        COMMISSION,
                     17
                                 Plaintiff,                      RECEIVER'S ACCOUNTING OF
                     18                                          COSTS OF SALE OF THE SASKA'S
                            v.                                   RESTAURANT PROPERTY AND
                     19                                          ASSOCIATED PERSONAL
                        GINA CHAMPION-CAIN and ANI               PROPERTY AND LIQUOR LICENSE
                     20 DEVELOPMENT, LLC,
                     21                    Defendants,           Chambers: 3B
                                                                 Mag. Judge: Hon. Allison H. Goddard
                     22 AMERICAN NATIONAL
                        INVESTMENTS, INC.,
                     23
                                Relief Defendant.
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            899634.01/SD
               Case 3:19-cv-01628-LAB-AHG Document 433 Filed 08/21/20 PageID.7103 Page 2 of 2



                      1               Krista Freitag ("Receiver"), the Court-appointed permanent receiver for
                      2 Defendant ANI Development, LLC, Relief Defendant American National
                      3 Investments, Inc., and their subsidiaries and affiliates ("Receivership Entities"),
                      4 hereby submits this accounting of costs of sale of The Saska's Restaurant Property
                      5 and Associated Personal Property and Liquor License.
                      6               As part of its order approving the sale of The Saska's Restaurant Property and
                      7 Associated Personal Property and Liquor License, the Court instructed the Receiver
                      8 to provide a full accounting of the costs of sale. Dkt. 316. The Receiver paid a total
                      9 of $9,650.50 for title, recording, transfer, and other fees associated with the sale of
                     10 real property and $1,524.13 in costs associated with the sale of the personal property
                     11 and liquor license. The summary breakdown of the purchase price proceeds is as
                     12 follows:
                     13                    Sale Price                                                $2,300,000.00
                     14                    ANICO (Lender) Payment                                  ($2,044,306.42)
                     15                    Real Property Sales Commission                             ($92,000.00)
                     16                    Real Property Taxes                                             $349.43
                     17
                                           Real Property Closing Costs and Other Expenses              ($9,650.50)
                     18
                                           State Tax Lien Paid (CA Franchise Tax Board)                ($7,108.91)
                     19                    through Personal Property Escrow

                     20                    Food Supplier UCC Secured Claim (Jacmar) Paid              ($12,000.00)
                                           through Personal Property Escrow
                     21
                                           Closing Costs for Personal Property Escrow                  ($1,524.13)
                     22
                                           Total Net Sale Proceeds                                     $133,759.47
                     23
                     24 Dated: August 21, 2020                              ALLEN MATKINS LECK GAMBLE
                                                                             MALLORY & NATSIS LLP
                     25
                                                                            By:        s/Edward G. Fates
                     26                                                           DAVID R. ZARO
                     27                                                           EDWARD G. FATES
                                                                                  NORMAN M. ASPIS
                     28                                                           Attorneys for Receiver
                                                                                  KRISTA FREITAG
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            899634.01/SD                                    -2-
